DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gonzalez, Eduardo on 06/01/2022.
Claim 11 is amended as below:

11. (Currently Amended) A process for transmitting short data messages between a wireless device, a data center, and a monitoring station, the process comprising: 
transmitting short data messages with a transceiver to a wireless network, the wireless network configured to route the short data messages to the data center, and the short data messages comprise short data messages other than Short Message Service (SMS) messages; 
sensing with at least one sensor at least one of the following: a physical parameter, a user input, or a sensor input; 
communicating with the at least one sensor with a processor; 
implementing with the processor an application, the processor executing the application to implement at least one of the following: home security operations, personal emergency response operations, home automation operations, user location operations, fire alarm operations, vehicle telematics operations, or medical telematics operations; 
storing the application in a computer readable medium: 
monitoring the at least one sensor with the processor executing the application and generating data comprising at least one of the following: home security data, data associated with a physical health emergency, home automation data, vehicle related data, location data, medical data, or fire alert data; 
transmitting with the transceiver the short data messages to the wireless network with the data from the processor and the wireless network configured to route the short data messages to the data center with the data from the processor; 
routing the short data messages from the data center to the monitoring station; and 
implementing the wireless device and the at least one sensor to communicate with a remote control, 
wherein the remote control is configured to at least one of the following: communicate with the wireless device, communicate with the at least one sensor, activate the wireless device, deactivate the wireless device, or command the wireless device to transmit the short data messages to the data center; 

wherein the monitoring station is configured to monitor at least one of the following: the home security operations, the personal emergency response operations, the home automation 4880-3301-1485.3Page 6 of 12DOCKET NO.: 045379.023263PATENT Application No.: 17/209,678 Office Action Dated: January 27, 2022 operations, the user location operations, the fire alarm operations, the vehicle telematics operations, or the medical telematics operations; 
wherein the transmitting with the transceiver further comprises transmitting and receiving the short data messages utilizing at least one of the following: 
a Global System for Mobile Communications standard Unstructured Supplementary Service Data protocol, or 
a Long-Term Evolution Unstructured Supplementary Service Data protocol using a multiple IP Multimedia Core Network subsystem; and 
wherein the Unstructured Supplementary Service Data protocol is used to create a real-time connection during an Unstructured Supplementary Service Data session such that the short data messages are transmitted substantially faster than the SMS messages are operable to be transmitted, wherein the faster transmission is based on the short data messages not having a plurality of header bits associated with a TCP/IP session, the header bits being present in the transmittable SMS messages.



Allowability Notice
In view of amended claims and further search, Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: AN (US 20150342542 A1) in view of Lei (US 20150289116 A1), Bienn (US 20120243472 A1), and Marman (US 6624750 B1) is considered as the most relevant document in the prior art, which discloses 
a system (See An Fig. 1) configured to transmit data messages (See An [0070]) comprising: 
a transceiver (See An Fig. 2) configured to transmit the short data messages to a wireless network (See An Fig. 1, Network 50, [0070]), the wireless network configured to route the data messages (See An  [0045]) to a data center  (An Fig. 1) and (See An Fig. 1. [0223]) (See Lei Fig. 1. [0027]), and the short data messages comprise short data messages (See Bienn [0007]) other than Short Message Service (SMS) messages; (See Bienn [0008])
at least one sensor configured to detect at least one of the following: a physical parameter, a user input, and a sensor input; (See An [0046])
a processor (See An Fig. 2) configured to control the transceiver (See An Fig. 2) and to execute an application; (See An [0062])
the processor further configured to execute the application (See An [0061]) to implement at least one of the following: home security operations, personal emergency response operations (See An [0201]), home automation operations, user location operations (See An [0049]), fire alarm operations, vehicle telematics operations (See An [0201]), and medical telematics operations (See An [0201]); 
the processor further configured to execute the application and (See An [0062])
monitor the at least one sensor to generate data comprising at least one of the following: home security data, data associated with a physical health emergency (See An [0201]), home automation data, vehicle related data (See An [0201]), location data (See An [0049]), medical data (See An [0201]), and fire alert data; and (See An [0046])
the transceiver further configured to transmit the data messages (See An [0223] [0070]) to the wireless network with the data from the processor and the wireless network configured to route the data messages to the monitoring station with the data from the processor; (See An [0201])
a computer readable medium to store the application; and (See An Fig. 2, [0061])
the wireless device and the at least one sensor (See Marman Fig. 1, Col 7, line 67 – Col 8, line 4) are configured to communicate with a remote control (See Marman Col 2, lines 35-36), 
wherein the data center configured to route the short data messages from the wireless network to the monitoring station; (See Lei [0022])
wherein the monitoring station (An Fig. 1) configured to monitor at least one of the following: the home security operations, the personal emergency response operations (See An [0201]), the home automation operations, the user location operations (See An [0049]:), the fire alarm operations, the vehicle telematics operations (See An [0201]), and the medical telematics operations (See An [0201]); 
wherein the remote control is configured to at least one of the following: communicate with the wireless device, communicate with the at least one sensor, activate the wireless device, deactivate the wireless device, and command the wireless device to transmit the short data messages to the data center; (See Marman Col. 21, lines 34-37: (57)).
wherein the short data messages comprise Unstructured Supplementary Service Data messages (See Bienn [0008] USSD messages) that create a real-time connection during an Unstructured Supplementary Service Data session; and (See Bienn [0008])
wherein the transceiver is further configured to transmit and receive the short data messages: (See An [0070]) (See Bienn [0008])
utilizing at least one of the following: a Global System for Mobile Communications standard Unstructured Supplementary Service Data protocol, and a Long-Term Evolution Unstructured Supplementary Service Data protocol using a multiple IP Multimedia Core Network subsystem.  (See Bienn [0004])

AN in view of Lei, Bienn, and Marman does not discloses the technical features in Claims 1 and 11 of such that the short data messages are transmitted substantially faster than the SMS messages are operable to be transmitted, wherein the faster transmission is based on the short data messages not having a plurality of header bits associated with a transmission control protocol (TCP)/Internet protocol (IP) session, the header bits being present in the transmittable SMS messages. For instance
Mbonye (US 20210014932 A1) discloses SMS messages not having a plurality of header bits associated with a transmission control protocol (TCP)/Internet protocol (IP) session (See Mbonye [0065]) but does not disclose short data messages (other than SMS) not having a plurality of header bits associated with a transmission control protocol (TCP)/Internet protocol (IP) session.
BUCKLEY (US 20200154252 A1)  and Lang (US 20090093240 A1) discloses the header bits being present in the transmittable SMS messages; (See BUCKLEY [0040]; Lang [0043]) but does not disclose short data messages not having a plurality of header bits associated with a transmission control protocol (TCP)/Internet protocol (IP) session.
Huber (US 20150189585 A1) discloses short data messages having a plurality of header bits associated with a transmission control protocol (TCP)/Internet protocol (IP) session but does not disclose short data messages not having a plurality of header bit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644